DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Swanson on 6/11/21.
The application has been amended as follows: 
Claim 14:
Lines 2-3 of page 5 of the claims set should read as follows (“to” removed):
process the microphone data to identify the spoken instruction from among plural possible spoken instructions and 
Claim 18:
Lines 1 of the claim should read: The method according to claim 14,
Claim 19:
Lines 1 of the claim should read: The method according to claim 14,
Allowable Subject Matter
Claims 1, 3-4, 6-14, 16-24, 29, and 32 are allowed.
none of the prior art, taken alone or in combination, teaches “the first processing core being configured to process the microphone data to identify the spoken instruction from among plural possible spoken instructions and to select, from among plural active states, a state it starts the second processing core into based on which spoken instruction was identified, by the first processing core, in the microphone data, wherein each of the active states has a unique functionality” as recited in independent claim 1 or “process the microphone data to identify the spoken instruction from among plural possible spoken instructions and to selecting, by the first processing core, from among plural active states, a state it starts the second processing core into based on which spoken instruction was identified, by the first processing core, in the microphone data, wherein each of the active states has a unique functionality” as recited in independent claim 14 or “process the microphone data to identify the spoken instruction from among plural possible spoken instructions and to select, from among plural active states, a state it starts the second processing core into based on which spoken instruction was identified, by the first processing core, in the microphone data, wherein each of the active states has a unique functionality” as recited in independent claim 29. All other claims are allowed as being dependent on an allowable base claim. Any reference teaching similar material of using a processor to wake another processor to save power is noted in the attached notice of references cited. It is also noted that paragraphs 0022-0023 of Silva discusses the switching of the control of the sensors between processing cores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PARUL H GUPTA/Primary Examiner, Art Unit 2627